Citation Nr: 0639089	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-20 393A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE
Whether is was proper to reduce the rating for the veteran's 
service-connected right knee disorder from 30 percent to a 20 
percent evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to April 
1959. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania, (hereinafter RO).  


FINDINGS OF FACT

1.  A decision proposing to reduce the rating for the 
service-connected right knee disability from 30 percent to 20 
percent was promulgated in September 2003; the veteran was 
notified of this proposal in October 2003.   

2.  The reduction in the rating for the service-connected 
right knee disability was formerly implemented, effective 
from March 1, 2004, by rating decision dated in December 
2003.   

3.  The clinical evidence before the adjudicators in December 
2003 did not demonstrate improvement in the veteran's right 
knee disability.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for a 
service-connected right knee disability as of March 1, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5003-5260 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  As discussed 
below, the veteran has been properly notified of the rating 
reduction at issue, and the service medical records and VA 
examination and outpatient treatment reports pertaining to 
the veteran's right knee disability have been obtained.  
There is no indication in the record that additional relevant 
evidence is available and not part of the claims file, and no 
such contention has been made.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (hereinafter Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e).

At the time of the rating reduction, the veteran's right knee 
disorder was evaluated under the provisions of 38 C.F.R. 
§ 4.71, Diagnostic Codes 5003-5260.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Evaluations 
of 10, 20, and 30 percent disabling are assigned when flexion 
of the knee is limited to 45 degrees, 30 degrees, and 15 
degrees, respectively, under Diagnostic Code 5260.  The 
normal range of motion of the leg is from 140 degrees flexion 
to 0 degrees extension.  38 C.F.R. § 4.71, Plate II. 

Summarizing the pertinent history with the above criteria in 
mind, service connection was granted for internal derangement 
of the right knee by an April 1966 rating decision.  A 
noncompensable rating was assigned under Diagnostic Code 
5258.  The only clinical evidence of record at that time was 
the service medical records, which reflected in-service 
treatment in 1958 for internal derangement in the right knee.  
Exploratory surgery at that time revealed a tear in the right 
medial meniscus, and the meniscus was removed.  The 
postoperative course was uneventful, and the separation 
examination was silent for a knee disorder.  

Thereafter, the rating for the right knee disability was 
increased to 10 percent under Diagnostic Code 5259 by a 
September 1997 rating decision.  Cited therein were reports 
from a May 1997 VA examination, which revealed a slight varus 
positioning of the right knee and a lack of 5 degrees of full 
extension.  After a July 1998 x-ray showed moderately severe 
arthritis in the right knee, a March 1999 rating decision 
increased the rating to 20 percent under Diagnostic Code 
5003-5257.  

A June 1999 VA outpatient treatment report indicated that 
corticosteroid injections had not worked, and that the 
disease in the right knee had advanced to the extent that a 
simple arthroscopy would also not work.  The veteran was 
noted to have been fitted for an unloading knee brace, which 
was said to have controlled symptoms.  It was observed that 
the veteran was to return to the clinic when his symptoms 
fell "out of control," and that he was considering a total 
knee replacement.  At a February 2000 VA examination, the 
veteran was observed wearing a valgus position type brace and 
walking with slight limp.  Upon physical examination, with 
the orthosis removed, range of motion was from 5 degrees of 
full extension to 120 degrees of flexion.  Stiffness, 
crepitation and discomfort were noted on motion, but the knee 
was stable in all phases.  

The veteran was provided another VA examination of his right 
knee in May 2001, and he was again observed to walk with a 
limp.  He was not wearing his knee brace.  There was full 
range of motion with some crepitus noted.  The knee was 
stable in all phases.  An August 2001 VA outpatient treatment 
report noted that the veteran was favoring his left hip 
because his right knee needed to be replaced.  The veteran 
was said to have known that the knee had to be replaced but 
that he "just has not had it done."  Thereafter, a December 
2001 rating decision increased the rating for the right knee 
to 30 percent under Diagnostic Code 5003-5257, effective from 
June 2, 1999.  

A September 2003 rating decision proposed to reduce the 30 
percent disability rating for the service-connected right 
knee disorder rating to 20 percent, and the veteran was 
informed of this by a letter dated October 10, 2003. 

A VA outpatient treatment record dated in October 2003 noted 
that the veteran had been provided with a full-length knee 
brace, which had provided relief.  This report noted that 
when standing, the veteran had a severe varus deformity in 
the right knee.  He was also observed to walk with an 
antalgic gate.  Ark flexion was from 0 to approximately 100 
degrees and full extension was to 30 degrees.  There was a 2+ 
medial opening on flexion, with full stability.  This report 
noted that "personal matters" were the only thing 
preventing him from undergoing a right knee replacement.  A 
December 2003 rating decision implemented the reduction in 
the rating to 20 percent rating under Diagnostic Codes 5003-
5260, effective from March 1, 2004.   

With respect to the procedural requirements, the Board finds 
that the RO complied with the due process requirements set 
forth under 38 C.F.R. § 3.105(e).  The veteran was duly 
notified by letter dated October 10, 2003, of the proposal to 
reduce the assigned evaluation for his service-connected 
right knee disability from 30 percent to 20 percent and he 
was told that he could present evidence and argument against 
the reduction.  Thereafter, the RO issued a December 2003 
rating decision reducing the rating for the service-connected 
right knee disability, effective March 1, 2004.  The veteran 
was notified of this action by letter dated December 30, 
2003.  

With respect to the criteria under 38 C.F.R. § 3.344, the 
Board finds that, because the 30 percent rating in question 
had been in effect for less than five years, the provisions 
of 38 C.F.R. § 3.344 are not for application in this case, 
and a single re-examination disclosing improvement in the 
disability is sufficient to warrant reduction in a rating.  
See 38 C.F.R. § 3.344; see also Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

In cases in which 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has indicated that each disability be 
viewed in relation to its history; that examination reports 
to be interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work; a determination 
of the ability of the affected part of the body to function 
under the ordinary conditions of daily life, including 
employment must be made; and when any change in evaluation is 
to be made, that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 
(2006); see also Faust v. West, 13 Vet. App. 342, 350 (2000); 
Brown, 5 Vet. App. at 420-21.

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.

The Board has reviewed the above legal framework and evidence 
of record and concludes that the criteria for restoration of 
a 30 percent rating for the service-connected right knee 
disability as of March 1, 2004, have been met.  This 
determination has been reached because the medical evidence 
before the adjudicators in December 2003 did not demonstrate 
that improvement in the right knee disability had actually 
occurred.  See Id.  Such evidence included the August 2001 VA 
outpatient treatment report, discussing the need for a total 
knee replacement, and the October 2003 VA clinical report 
noting that "personal matters" were the sole reason the 
veteran was not undergoing surgical replacement of the right 
knee.  As such, the Board thus finds that restoration of the 
30 percent rating that had been in effect prior to March 1, 
2004, is warranted.  Id. 


ORDER

A 30 percent rating for the service connected right knee 
disability as of March 1, 2004, is restored, subject to 
regulations governing the payment of monetary awards. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


